Per Curiam Douglas B. Walkenhorst, Kathy L. Walkenhorst, and their limited liability company, K and D Transportation LLC (collectively, “the Walkenhorsts”) appeal the circuit court’s judgment on the pleadings in favor of Ronald K. Barker, P.C, (“Barker”) on Barker’s quantum meruit claims for attorney’s fees. Upon review of the briefs and the record, we find no error and affirm the judgment. Because a published opinion would have no precedential value, we have provided the parties with a Memorandum explaining the reasons for our decision. AFFIRMED. Rule 84.16(b).